Citation Nr: 0606242	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-03 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	F. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had honorable active service from June 1969 to 
October 1971.

This appeal arises from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  The veteran testified at a videoconference 
hearing before the undersigned acting Veterans Law Judge in 
July 2003.  This appeal was previously before the Board and 
was remanded in March 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that additional evidence (a reply from U.S. 
Army and Joint Services Records Research Center, formerly 
U.S. Armed Services Center for Unit Records Research) was 
received by the RO in December 2005, subsequent to the 
issuance of the September 2005 supplemental statement of the 
case (SSOC), and was not reviewed by the RO.  This evidence 
was received by the Board in January 2005.  See 38 C.F.R. 
§ 19.37(b).  Because the additional evidence is pertinent to 
the issue of entitlement to service connection for PTSD, and 
because the veteran did not specifically waive RO 
consideration of this additional evidence, and the RO must be 
given the opportunity to review this evidence before the 
Board can enter a decision.  See 38 C.F.R. § 20.1304(c).

The Board regrets any further delay in this matter.  However, 
for the reason noted above, the case is hereby REMANDED to 
the RO via the AMC for the following:

The RO should review the entire claim 
files, particularly including all 
evidence received since the September 
2005 SSOC, and should undertake all 
appropriate action under the pertinent 
regulations.  The RO should then 
readjudicate the claim for service 
connection for PTSD.  If the claim 
remains denied, an appropriate SSOC 
should be issued, and the veteran and his 
representative should have the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

